MEMORANDUM *
Debtor Planet Pro, Inc. (“Planet Pro”) appeals from the district court’s order remanding Seetarama Sarma’s adversary proceeding, and Mr. Sarma (“Sarma”) cross-appeals from the district court’s order remanding the confirmation of Planet Pro’s reorganization plan. We reverse the order remanding the adversary proceeding, and we dismiss Sarma’s cross-appeal as moot.
I
The bankruptcy court did not abuse its discretion in striking as untimely Sarma’s direct testimony statement pursuant to the local rules of the bankruptcy court. Bankruptcy courts may require all testimony and evidence to be submitted in writing prior to trial. Lee-Benner v. Gergely (In re Gergely), 110 F.3d 1448, 1451-52 (9th Cir.1997). A bankruptcy court does not abuse its discretion when it excludes evidence that was not submitted pursuant to the specified procedure. Id. at 1452. Here, it is clear that the evidence was submitted after the time permitted by the local rules of the bankruptcy court. Under our deferential standard of review, we conclude that the bankruptcy court did not abuse its discretion in excluding the testimony. We therefore reverse the district court’s order remanding the adversary proceeding to the bankruptcy court.
II
Sarma cross-appeals from several of the district court’s conclusions as to the legality of Planet Pro’s disclosure statement and reorganization plan. Because we find that these issues are moot, we dismiss Sarma’s cross-appeal.
*648A bankruptcy appeal is moot if “a party opposing a reorganization plan has failed to obtain a stay pending appeal, and the plan has been carried out to ‘substantial culmination.’ ” Baker & Drake, Inc. v. Pub. Serv. Comm’n (In re Baker & Drake, Inc.), 35 F.3d 1348, 1351 (9th Cir.1994). In this case, Sarma failed to obtain a stay, and Planet Pro’s reorganization plan has been fully implemented. Because all creditors except Sarma have been paid under the plan, neither this Court nor the bankruptcy court can fashion effective relief related to Sarma’s legal challenges to the plan. Any relief would require non-party creditors, over whom this court has no authority, to disgorge payments to which they were indisputably entitled. Therefore, the cross-appeal must be dismissed as moot. For the same reasons, we must also vacate the district court’s order remanding certain claims challenging the plan.
Ill
Planet Pro shall be awarded costs on appeal.
REVERSED in part, DISMISSED in part, and VACATED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.